*549OPINION OF THE COURT
FLAHERTY, Justice.
The issue presented is the timeliness of an action pursuant to the Pennsylvania No-fault Motor Vehicle Insurance Act, Act of July 19, 1974, P.L. 489, No. 176, 40 P.S. § 1009.101, et seq., (Supp. 1983-1984) (hereinafter referred to as “the Act”), for post-mortem work loss benefits. We hold Superior Court erred in concluding the statute of limitations commences running from the date the insurer refuses payment under the contract of insurance.
Appellee’s husband was killed in an automobile accident on March 4, 1977. At the time of the accident, he was employed at I.B.M., Endicott, New York. Appellant, Pennsylvania National Mutual Casualty Insurance Company, appellee’s no-fault insurer, paid no-fault benefits in the form of $1500 for funeral expenses, $10 for ambulance expenses, and $5000 for survivor’s loss benefits. On November 26, 1979, appellee instituted suit against appellant by filing a praecipe for writ of summons and, on January 7, 1980, she filed a complaint in assumpsit against appellant seeking work loss benefits. Appellant filed an answer and new matter and a motion for judgment on the pleadings raising the defense of the statute of limitations contained in § 106(c), arguing that, as benefits had been paid, an action for further benefits commenced more than two years after the last payment of benefits on October 6, 1977, was barred. The trial court denied appellant’s motion, ruling that work loss benefits are contractual and are subject to a six-year statute of limitations. On appeal, Superior Court affirmed, Guiton v. Pennsylvania National Mutual Casualty Insurance Company, 301 Pa.Super. 146, 447 A.2d 284 (1982). We granted allocatur, vacated the order of Superior Court and remanded the case to Superior Court for reconsideration in light of our decision in Sachritz v. Pennsylvania National Mutual Casualty Insurance Company, 500 Pa. 167, 455 A.2d 101 (1982), where we held a two year statute of limitation applicable to claims for work loss benefits. On remand, Superior Court affirmed the judgment of the lower *550court and held “section 106(c)(1) ... permit[s] the commencement of an action for post-mortem work loss benefits, when no-fault benefits have not previously been paid for loss arising otherwise than from death, not later than two years after the breach of the contract to pay a survivor of the deceased victim.” Guiton v. Pennsylvania National Mutual Casualty Insurance Company, 313 Pa.Super. 324, 459 A.2d 1251, 1255 (1983) (emphasis supplied). We granted allocatur.
As Superior Court correctly held, none of the no-fault benefits paid arose otherwise than from decedent’s death. Thus, the applicable provision of the Act regarding the limitation of time for bringing a civil action to recover work loss benefits payable under the Act is § 106(c)(1), 40 P.S. § 1009.106(c)(1). See Sachritz v. Pennsylvania National Mutual Casualty Insurance Co., 500 Pa. 167, 455 A.2d 101 (1982). That section provides in pertinent part as follows:
(c) Time limitations on actions to recover benefits.—
(1) If no-fault benefits have not been paid for loss arising otherwise than from death, an action therefor may be commenced not later than two years after the victim suffers the loss and either knows, or in the exercise of reasonable diligence should have known, that the loss was caused by the accident, or not later than four years after the accident, whichever is earlier.
40 P.S. § 1009.106(c)(1) (Supp.1983-1984) (emphasis supplied). In Kamperis v. Nationwide Insurance Company, 503 Pa. 536, 469 A.2d 1382 (filed this day), we held that the plain meaning of the Act is that the victim “suffers the [work] loss” within the meaning of § 106(c)(1) as the victim sustains economic detriment resulting from inability to work and earn a living. We further held that, where no-fault benefits arising otherwise than from death have not been paid, an action for recovery of work loss benefits, for the benefit of a victim who was not self-employed, must be commenced within two years of each occurrence of work loss, and not later than two years after the victim’s accrued economic detriment from work loss reaches the statutory *551maximum amount recoverable, $15,000, 40 P.S. § 1009.-202(b)(2), and, in any case, not later than four years after the accident. The plain meaning of the Act cannot support Superior Court’s conclusion that the statute commences running from the date the insurance carrier refuses to pay a claim. Moreover, commencement of the period of limitation for bringing a suit from the date loss of wages is suffered is consistent with the fundamental principle of common law that the statute of limitation commences running from the date of the obligation, and not from the time payment of the obligation is refused, Cook v. Carpenter, 212 Pa. 165, 176, 61 A. 799, 803-804 (1905).
As we are unable, on this record, to determine when appellee suffered the work loss, or when appellee suffered accrued work loss equal to $15,000, the maximum amount recoverable under the Act, the record is remanded to the trial court for further proceedings consistent with our decision in Kamperis v. Nationwide Insurance Company, 503 Pa. 536, 469 A.2d 1382 (filed this day).
Order of Superior Court is vacated and the record is remanded for proceedings consistent with this opinion.
HUTCHINSON, J., files a concurring & dissenting opinion.
LARSEN, J., files a dissenting opinion.